DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/182,208 filed in which claims 2-19 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 6-9, 12-15, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 9, 18 and 20 of U.S. Patent No. 10,931,430 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See mapping table below.
Current Application 17/182,208
Patent 10,931,430 B2
Claims 2, 8 and 14
Claims 3 and 18
Claims 3, 9 and 15
Claims 9 and 20
Claims 6, 12 and 18
Claim 4
Claims 7, 13 and 19
Claim 5

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in claims 14-19 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 6-10, 12-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al (US 2020/0413436 A1).

Regarding claim 2, Bae teaches a method for wireless communications by a user equipment (UE), comprising: 
receiving, from the base station, a resource assignment scheduling the UE for uplink transmission (Bae: [0275], UE is allocated PUSCH); 
receiving, from the base station, an indication to preempt uplink transmission on a portion of the assigned resources comprising at least one symbol (Bae: [0275]-[0276], UE receiving halting message/indication to pre-empt resources of the PUSCH); 
determining to transmit or drop uplink transmission on other symbols subsequent the at least one symbol; and transmitting or dropping uplink transmission on the other symbols subsequent the at least one symbols based on the determining (Bae: [0289], determining whether to transmit or not transmit on other symbols depending of the presence of DMRS; see also [0280]-[0288]).

Regarding claim 8, Bae teaches an apparatus for wireless communications at user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive, from the base station, a resource assignment scheduling the UE for uplink transmission (Bae: [0275], UE is allocated PUSCH); 
receive, from the base station, an indication to preempt uplink transmission on a portion of the assigned resources comprising at least one symbol (Bae: [0275]-[0276], UE receiving halting message/indication to pre-empt resources of the PUSCH); 
determine to transmit or drop uplink transmission on other symbols subsequent the at least one symbol; and transmit or dropping uplink transmission on the other symbols subsequent the at least one symbols based on the determining (Bae: [0289], determining whether to transmit or not transmit on other symbols depending of the presence of DMRS; see also [0280]-[0288]).

Regarding claim 14, Bae teaches an apparatus for wireless communication at User Equipment (UE), comprising:
means for receiving, from the base station, a resource assignment scheduling the UE for uplink transmission (Bae: [0275], UE is allocated PUSCH); 
means for receiving, from the base station, an indication to preempt uplink transmission on a portion of the assigned resources comprising at least one symbol (Bae: [0275]-[0276], UE receiving halting message/indication to pre-empt resources of the PUSCH); 
means for determining to transmit or drop uplink transmission on other symbols subsequent the at least one symbol; and means for transmitting or dropping uplink transmission on the other symbols subsequent the at least one symbols based on the determining (Bae: [0289], determining whether to transmit or not transmit on other symbols depending of the presence of DMRS; see also [0280]-[0288]).
  
Regarding claims 3, 9 and 15, Bae teaches determining to transmit or drop the uplink transmission on the other symbols subsequent the at least one symbol based on whether phase continuity can be maintained (Bae: [0275], dropping based on establishing phase continuity; see also [0285]-[0291]). 

Regarding claims 4, 10 and 16, Bae teaches wherein whether phase continuity can be maintained is based on a UE capability related to phase continuity (Bae: [0275]-[0276], UE capable of performing phase continuity depending on the location of DMRS).

Regarding claims 6, 12 and 18, Bae teaches determining to transmit or drop the uplink transmission on the other symbols subsequent the at least one symbol based on a type of content of the other symbols subsequent the at least one symbols (Bae: [0289], determining whether to transmit or not transmit on other symbols depending of the presence of DMRS; see also [0280]-[0288]).
  
Regarding claims 7, 13 and 19, Bae teaches wherein the type of content comprises at least one of: a demodulation reference signal (DMRS), uplink control information (UCI), or a type of UCI (Bae: [0289], determining whether to transmit or not transmit on other symbols depending of the presence of DMRS; see also [0280]-[0288]).

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (US 2020/0413436 A1) in view of Gaal (US 2013/0176868 A1).

Regarding claims 5, 11 and 17, Bae does not explicitly disclose transmitting the UE capability to the base station. 
	Gaal teaches transmitting the UE capability to the base station. 
 (Gaal: [0009]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Bae by transmitting the UE capability to the base station as disclosed by Gaal to provide a system for phase difference signaling in MIMO mode uplink (Gaal: Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478